Name: Commission Regulation (EEC) No 2617/90 of 11 September 1990 amending Regulation (EEC) No 429/90 on the granting by invitation to tender of an aid for concentrated butter intended for direct consumption in the Community
 Type: Regulation
 Subject Matter: processed agricultural produce;  consumption;  economic policy;  foodstuff;  food technology;  trade policy
 Date Published: nan

 Avis juridique important|31990R2617Commission Regulation (EEC) No 2617/90 of 11 September 1990 amending Regulation (EEC) No 429/90 on the granting by invitation to tender of an aid for concentrated butter intended for direct consumption in the Community Official Journal L 249 , 12/09/1990 P. 0005 - 0005 Finnish special edition: Chapter 3 Volume 33 P. 0216 Swedish special edition: Chapter 3 Volume 33 P. 0216 *****COMMISSION REGULATION (EEC) No 2617/90 of 11 September 1990 amending Regulation (EEC) No 429/90 on the granting by invitation to tender of an aid for concentrated butter intended for direct consumption in the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (1), as last amended by Regulation (EEC) No 3879/89 (2), and in particular Article 7a (3) thereof, Whereas Commission Regulation (EEC) No 429/90 (3), as amended by Regulation (EEC) No 1265/90 (4), provides for the granting of aid for concentrated butter obtained from butter or cream originating from the market and intended for direct consumption in the Community; whereas concentrated butter must be put up in sealed packs bearing one or more of the indications in Article 10 (3) of that Regulation; whereas, in view of national provisions on the description of foodstuffs, those indications do not cover all marketing possibilities and so should be supplemented; Whereas Article 14 of Regulation (EEC) No 429/90 provides for certain entries to be made on the T 5 control copy when packed concentrated butter is dispatched to be taken over by the retail trade in another Member State; whereas, to avoid any confusion, it should be specified that that document is to be issued and used in accordance with Commission Regulation (EEC) No 2823/87 (5); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 429/90 is hereby amended as follows: 1. the sixth indent of Article 10 (3) is replaced by the following: '- "Beurre concentrÃ © - RÃ ¨glement (CEE) no 429/90" or "beurre concentrÃ © pour la cuisine - RÃ ¨glement (CEE) no 429/90" or "beurre concentrÃ © pour la cuisine et la pÃ ¢tisserie - RÃ ¨glement (CEE) no 429/90" or "beurre cuisinier - RÃ ¨glement (CEE) no 429/90" or "beurre de cuisine - RÃ ¨glement (CEE) no 429/90",'; 2. the introductory sentence of Article 14 is replaced by the following: 'Where packed concentrated butter is dispatched to be taken over by the retail trade in another Member State, the necessary proof shall be furnished by production of the T 5 control copy issued and used in accordance with Commission Regulation (EEC) No 2823/87 (*). Box 104 of the T 5 control copy shall carry one of the following entries: (*) OJ No L 270, 23. 9. 1987, p. 1.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 September 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 148, 28. 6. 1968, p. 13. (2) OJ No L 378, 27. 12. 1989, p. 1. (3) OJ No L 45, 21. 2. 1990, p. 8. (4) OJ No L 124, 15. 5. 1990, p. 34. (5) OJ No L 270, 23. 9. 1987, p. 1.